Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 1 of 17 PageID #: 10819
                                              DKT 176


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

   CYWEE GROUP LTD.,                              CASE NO. 2:17-cv-00140-RWS-RSP

                      Plaintiff,
   v.
                                                  JURY TRIAL DEMANDED
   SAMSUNG ELECTRONICS CO., LTD.
   AND                                            FILED UNDER SEAL
   SAMSUNG ELECTRONICS
   AMERICA, INC.

                      Defendants.


        PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT
            REPORTS TO INCLUDE THIRD-PARTY DISCOVERY
         Plaintiff CyWee Group Ltd. (“CyWee”) requests a short, two-week period of

   leave in which to supplement its expert reports following the current October 8,

   2018 expert disclosure deadline. CyWee requires this relief in order to

   accommodate the fact that, despite CyWee’s diligence, certain third-party

   discovery issues critical to CyWee’s expert analyses in this case remain

   outstanding and will not be resolved in sufficient time for CyWee to incorporate

   that discovery into its expert reports prior to the current deadline. Even though

   CyWee’s difficulties in obtaining the information at issue herein are beyond




   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 1
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 2 of 17 PageID #: 10820




   CyWee’s control and are largely the result of Samsung’s1 failures to cooperate in

   discovery, and even though Samsung will suffer no prejudice from the requested

   relief, Samsung opposes this motion. The interests of justice require that CyWee

   obtain leave to supplement its expert reports with discovery that could not have

   been obtained prior to the current deadline.

                                    I.      BACKGROUND
          Although it is now after the close of fact discovery, CyWee still has not

   received adequate and complete information regarding the source code utilized in

   Samsung’s Accused Products.2 CyWee’s counsel has endeavored for months to

   review source code for the Accused Products and to gain an understanding from

   Samsung regarding what sensor fusion code is used in which Accused Products

   (                                                                                          ).

   But Samsung has provided incomplete and conflicting information, it has forced

   CyWee to engage in third-party discovery (some of which has been needless), and



                                         Accused Products,

                          . Despite these obstacles, CyWee has managed to obtain most

   of the discovery it needs, but it is still engaging in discovery as to

   1
     “Samsung” refers collectively to Defendants Samsung Electronics Co., Ltd. and Samsung
   Electronics America, Inc.
   2
     The Samsung products CyWee accuses of infringing the patents-in-suit are referred to herein as
   the “Accused Products.”
   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 2
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 3 of 17 PageID #: 10821




   source code due to                                                                , and as it

   pertains to this motion, CyWee still needs an explanation of the functionality of

   source code that is in the possession of third-party Qualcomm, Inc. (“Qualcomm”).

          The history of CyWee’s discovery efforts regarding source code used in the

   Accused Products is illustrative and necessary to an understanding of CyWee’s

   need for the requested relief:

          A.     CyWee’s Efforts to Obtain Source Code

          Samsung did not commit to make any source code available for review until

   March 23, 2018, which was the deadline to substantially complete document

   discovery. When CyWee’s counsel and expert traveled to review the code in

   Atlanta in early May, they learned that Samsung had only made a small subset of

   source code for a subset of Accused Products available for review.3 After CyWee

   complained, Samsung provided more code the next day for a different Accused

   Product, but the code was stored on an external drive that was not indexed,

   frequently locked up during review, and could not be searched to determine where

   functions related to sensor fusion were used.4 Thus, CyWee’s initial attempt to gain

   an understanding of what source code Samsung uses on the Accused Products (and

   how that code works) was largely a waste of time.

   3
     See Ex. A, Rafilson Decl. ¶ 2; Ex. 4 (May 9, 2018 email from Ari Rafilson).
   4
     Id. The Protective Order requires that source code be produced on a stand-alone computer in
   searchable form. Dkt. 39 ¶ 10(d). The produced code was not produced on the computer, nor was
   it searchable.
   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 3
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 4 of 17 PageID #: 10822




          CyWee’s attempts to review and understand Samsung’s source code only

   got worse after that.




                         .5 But throughout discovery, Samsung has provided

   inconsistent information regarding the third-party code allegedly used in certain of

   the Accused Products.6 And on top of that,



                                .7 Thus, CyWee’s efforts to obtain discovery about source


   5
     CyWee’s complaint and infringement contentions show how Android code running on the
   accused devices infringes. CyWee’s complaint and infringement contentions were based on
   publicly-available information, including the fact that Samsung devices run Android source
   code.
        . Id. at Ex. 1 (September 22, 2018 email from Bob Chen).
   6
     For instance, in response to CyWee’s first set of interrogatories, Samsung identified three
   Qualcomm chips that were contained in some Accused Products, but later identified only two
   such chips Id. at Ex. 2 (Supplemental Response to Interrogatory No. 21); Ex. 3 (June 22, 2018
   email from Bob Chen).




                                 Thus, third-party discovery against Invensense was a waste of
   time that could have been avoided if Samsung had provided accurate information in discovery.
   7




   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 4
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 5 of 17 PageID #: 10823




   code used in the Accused Products,                                                      , has

   been fraught with difficulty, to say the least.

          CyWee still does not have sufficient information regarding

          source code as it is allegedly used in the Accused Products. As but one

   example, Samsung represented that the S6, S6 Edge, S6 Edge+, and Note 5



        sensor fusion algorithm, and that the S6 is representative of those products.8




                                          .9

          With respect to the alleged third-party code used on Accused Devices, third-

   party discovery should have been unnecessary due to Samsung’s customer and




         Counsel for CyWee and its experts have spent weeks subsequently attempting to sort out the
   intricacies of Samsung’s own proprietary code, and those efforts continue to this day. Id. at ¶ 13.
   8
     Id. at Ex. 9 (July 17, 2018 email from Elizabeth Brann



   9
    Id. at ¶ 3; Ex. 10 (September 25, 2018 email from Bob Chen). CyWee’s counsel reviewed that
   code on September 26 after returning to Dallas from a business trip. CyWee printed relevant
   excerpts of code on September 26, 2018, but has not yet received printouts of the code, which is
   delaying its ability to further analyze the code.
   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 5
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 6 of 17 PageID #: 10824




   contractual relationships with those parties, and its superior ability to obtain and

   produce the code.10 Thus, CyWee asked Samsung to produce any relevant third-

   party code for inspection.11




                                                                                    .13 This

   indicated that Samsung already possessed the third-party source code and had

   possessed it since the inception of the suit. To CyWee’s knowledge, Samsung

   never followed up on those requests, in an apparent attempt to run out the clock

   and obstruct CyWee’s ability to obtain critical information from those parties. But

   having anticipated that Samsung was unlikely to make any serious effort to obtain

   the information, CyWee began serving subpoenas on the third-parties beginning on

   May 30, 2018.14


   10
      Samsung has concealed the nature of its relationships with the third-party chip manufacturers.
   For instance, Samsung has disclosed that it is a party to a joint defense agreement with
   Qualcomm, but it has not produced that agreement or described what, if any, indemnity or
   cooperation provisions are contained in that agreement that might apply to this lawsuit or compel
   Qualcomm’s cooperation in discovery. Id. at Ex. 2 (Supplemental Response to Interrogatory No.
   25).
   11
      Id. at Ex. 4 (May 15, 2018 email from Michael Shore).
   12
      Id. (May 17, 2018 email from Elizabeth Brann).
   13
      Id. at Exs. 5, 6, and 7.
   14


                    . Id. at ¶ 14; Ex. 11. Only the Qualcomm subpoena is at issue here.
   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 6
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 7 of 17 PageID #: 10825




          B.       CyWee’s Efforts to Obtain Qualcomm Source Code




               .15 The following is a timeline of only some of CyWee’s diligent efforts

   to gain access to, and understanding of, Qualcomm’s source code:

               • CyWee served its subpoena for Qualcomm’s source code on May 30,
                 2018.16

               • Despite originally purporting to cooperate in obtaining discovery from
                 Qualcomm, Samsung actually served objections to CyWee’s
                 subpoena for Qualcomm’s source code.17 This reveals that Samsung’s
                 intent was never to facilitate, but rather to obstruct, CyWee’s
                 discovery from Qualcomm.

               • Qualcomm served written objections to CyWee’s subpoena for
                 production of source code on June 15, 2018.18

               • On June 18, 2018, counsel for CyWee reached out to counsel for
                 Qualcomm to meet and confer about the objections and responses.19

               • Counsel for CyWee and counsel for Qualcomm began conferring on
                 June 20, 2018.20

               •



   15
      The Accused Products that allegedly contain Qualcomm code are the Galaxy S8, S8+, S8
   Active, Note 7, Tab S3 9.7, S7, S7 Edge, and S7 Active.
   16
      Id. at Ex. 11.
   17
      Id. at Ex. 12 (Objections and Document Request No. 5).
   18
      Id. at Ex. 13.
   19
      Id. at Ex. 14 (June 18, 2018 email from William Ellerman).
   20
      Id. (June 20 emails between counsel for CyWee and counsel for Qualcomm).
   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 7
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 8 of 17 PageID #: 10826




                    Products. CyWee obtained that information from Samsung and
                    provided it to Qualcomm.21

                • After further conferences, Qualcomm objected that the Protective
                  Order entered in this case (Dkt. 39) did not offer sufficient protection
                  for a production of its source code. Accordingly, counsel for CyWee
                  and counsel for Qualcomm negotiated the terms of a Supplemental
                  Protective Order to govern the production.22

                • While the parties were finalizing the Supplemental Protective Order to
                  submit to the Court, CyWee disclosed to Qualcomm information
                  about CyWee’s expert witnesses so that it could determine whether to
                  allow them to review code.23

                • CyWee responded to multiple follow-up questions from Qualcomm
                  regarding its expert witnesses in order to satisfy Qualcomm’s onerous
                  requirements for qualifying them to review code. Eventually,
                  Qualcomm approved CyWee’s experts on or around July 20, 2018.24

                • The Court entered the Supplemental Protective Order on July 11,
                  2018.25

                • After the above-process was completed, counsel for Qualcomm
                  arranged for the source code to be produced on a computer located at
                  a secure, third-party escrow facility in Los Angeles. Qualcomm’s
                  counsel notified CyWee that all software builds were ready for
                  inspection on July 25, 2018.26



   21
        Id. (June 22, 2018 email from William Ellerman).

                                Id. (July 4, 2018 email from Ari Rafilson). All of this illustrate that
   CyWee was required to facilitate the exchange of information between Samsung and Qualcomm,
   which should have been unnecessary due to the vendor/customer relationship and joint defense
   agreement between those parties.
   22
      Id. at ¶ 19.
   23
      Id. at Ex. 14 (July 8, 2018 email from William Ellerman).
   24
      Id. (July 20, 2018 email from Donn Waslif).
   25
      Dkt. 120.
   26
      Ex. A, Rafilson Decl. Ex. 14 (July 25, 2018 email from Donn Waslif).
   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 8
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 9 of 17 PageID #: 10827




          When the Qualcomm code was finally made available for review, CyWee’s

   counsel was in South Korea taking depositions of Samsung personnel.

   Nevertheless, during that time, CyWee arranged for one of its experts to travel to

   Los Angeles to review Qualcomm’s source code.27 The review took place on

   August 6, 2018, and pursuant to the Supplemental Protective Order, Qualcomm

   thereafter produced limited printouts of selected source code.28




         .29

          Qualcomm’s counsel was initially receptive to CyWee’s questions following

   the source code review, and stated that in order to address the concerns,




                                                                     31
                                                                          The parties


   27
      Id. at Ex. 15 (August 3, 2018 email from Ari Rafilson).
   28
      Id. at Ex. 16 (August 8, 2018 email from Freeda Lugo).
   29
      Id. at Ex. 16 (August 10, 2018 email from William Ellerman).
   30
      Id. (August 10, 2018 email from Freeda Lugo).
   31
      Id. (August 10, 2018 emails from Freeda Lugo).
   PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
   TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 9
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 10 of 17 PageID #:
                                  10828



 conferred on August 14, 2018, and CyWee sought Qualcomm’s cooperation in

 identifying the relevant portions of source code that perform sensor fusion

 functions without the need for a deposition. Counsel for Qualcomm promised to

 communicate CyWee’s questions to Qualcomm and attempt to get answers to

 them.32



                                                                   33
                                                                        It was clear at

 that point that Qualcomm had no intention of cooperating with CyWee to facilitate

 the efficient production and identification of relevant information that CyWee

 needs for this case.

        On August 17, 2018,

                                                                        , CyWee

 served Qualcomm with a deposition subpoena.34 Qualcomm’s counsel accepted

 service of the subpoena on August 20, 2018.35 Although the subpoena sought a

 deposition to occur on September 4, 2018, Qualcomm served objections to the

 subpoena, including objections to the date of the deposition, on August 31, 2018.36

 Counsel for CyWee and Qualcomm conferred about the deposition on September


 32
    Id. at ¶ 23.
 33
    Id. at Ex. 16 (August 17, 2018 email from Donn Waslif).
 34
    Id. (August 17, 2018 email from William Ellerman).
 35
    Id. at Ex. 17 (August 20, 2018 email from Donn Waslif).
 36
    Id. at Ex. 18.
 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 10
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 11 of 17 PageID #:
                                  10829



 6, 2018, at which time counsel for Qualcomm promised to get proposed dates for a

 deposition of a Qualcomm representative.37 Counsel for CyWee followed up about

 a date for the deposition on September 10, 2018, and provided more detail about

 the anticipated limited scope of the deposition in order to assist Qualcomm in

 preparing for it.38

        Counsel for Qualcomm responded that the only date available to conduct the

 deposition is October 2, 2018.39 Because of the October 8, 2018 expert disclosure

 deadline in this case, counsel for CyWee urged Qualcomm to present a witness

 sooner, and provided even more detail regarding the anticipated scope of the

 deposition.40 On September 13, 2018, counsel for Qualcomm responded that no

 other potential dates were available, and that the deposition would have to be

 conducted on October 2, 2018.41

                       II.    ARGUMENT AND AUTHORITIES
        CyWee is not seeking to amend the Docket Control Order or extend any

 deadlines. CyWee intends to serve its expert disclosures by the current deadline of

 October 8, 2018. CyWee merely needs the ability to supplement its expert reports

 to include discovery from Qualcomm, which is information that CyWee could not



 37
    Id. at ¶ 26.
 38
    Id. at Ex. 20 (September 10, 2018 email from Ari Rafilson).
 39
    Id. (September 10, 2018 email from David Kays).
 40
    Id (September 11, 2018 email from Ari Rafilson).
 41
    Id. (September 13, 2018 email from David Kays).
 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 11
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 12 of 17 PageID #:
                                  10830



 have obtained by the current deadline, despite its extraordinary diligence in

 attempting to do so. Allowing CyWee an additional two weeks in which to

 supplement its expert reports under these circumstances is a simple request that

 Samsung should have simply agreed to. However, due to Samsung’s refusal to

 agree, CyWee has no choice but to present the matter to the Court.

       To determine whether “good cause” exists for supplementing expert reports,

 the Fifth Circuit generally considers four factors: “(1) the explanation for the

 failure to [submit a complete report on time]; (2) the importance of the testimony;

 (3) potential prejudice in allowing the testimony; and (4) the availability of a

 continuance to cure such prejudice.” Reliance Ins. Co. v. La. Land & Exploration

 Co., 110 F.3d 253, 257 (5th Cir. 1997) (quoting Geiserman v. MacDonald, 893

 F.2d 787, 791 (5th Cir. 1990). Here, each of these factors weigh heavily in favor of

 granting leave to supplement, particularly when CyWee’s deadline for expert

 designations has not yet passed.

       As to the first factor, the reasons that CyWee will be unable to include

 information obtained from Qualcomm in its initial expert reports are myriad.

 Among other things, it has taken CyWee’s counsel months to: (1) obtain answers

 from Samsung regarding what source code it contends is used on its Accused

 Products (                                                                    ); (2)

 review             source code, which was produced in a piecemeal fashion and

 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 12
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 13 of 17 PageID #:
                                  10831



 often not in accordance with the Protective Order; (3) conduct depositions of

 Samsung representatives who were unprepared to testify about its source code and

                                                  ; (4) engage in third-party

 discovery, much of which has proven to have been needless; (5) pursue discovery

 of Qualcomm’s source code, which required CyWee to jump through numerous

 hoops in order to comply with Qualcomm’s onerous production requirements; (6)

 conduct expert review of Qualcomm’s source code; and (7) subpoena Qualcomm

 for a deposition regarding its source code and confer with Qualcomm’s counsel

 regarding the logistics of the deposition. Now, CyWee is at the mercy of

 Qualcomm, a third-party, as to when that deposition will occur, and unfortunately

 it must occur only six days prior to the deadline for expert disclosures. As the facts

 demonstrate, CyWee has done everything it can to obtain discovery from

 Qualcomm within the current deadlines.

       As to the second factor, Qualcomm’s testimony is critically important. As

 discussed above,

                                                   . After reviewing Qualcomm’s

 source code, CyWee’s expert was unable to locate files within the produced code

 that performed key sensor fusion operations. Accordingly, CyWee needs the

 deposition of a Qualcomm representative who is familiar with the code in order to

 determine where those files are located and how they operate. CyWee estimates

 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 13
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 14 of 17 PageID #:
                                  10832



 that it will need an extra two weeks in order to evaluate this information and

 include it in supplemental expert reports.

       As to the third factor, Samsung will suffer no prejudice as a result of the

 relief requested herein. CyWee intends to serve its expert disclosures on the current

 deadline, but simply needs two extra weeks in order to have its experts review,

 analyze, and supplement their opinions with information obtained from the

 deposition of Qualcomm’s corporate representative. This is not a situation where

 CyWee is attempting to supplement expert reports after expert discovery has

 closed or pretrial preparations are underway—because experts have not even been

 disclosed in this case yet, Samsung does not stand to suffer any prejudice and,

 given the record on this issue, it has no legitimate basis for opposing the relief

 requested.

       Finally, the fourth factor is irrelevant here, and thus countenances in favor of

 granting the requested leave to supplement. There is no need for a continuance to

 cure any prejudice because Samsung will suffer no prejudice. Again, CyWee is

 proactively raising this issue now and seeking this requested relief before it has

 even disclosed its experts, rather than waiting until after it has done so. Under the

 Docket Control Order, trial is not scheduled to commence until at least late

 February or early March of 2019. Expert discovery has not even begun, and

 Samsung will have plenty of time for its own experts to evaluate the

 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 14
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 15 of 17 PageID #:
                                  10833



 supplementation by CyWee’s experts prior to issuing their reports or giving their

 depositions. And if Samsung needs additional time to analyze CyWee’s

 supplementation, CyWee will certainly accommodate any reasonable requests in

 that regard.

                               III.   CONCLUSION

       CyWee respectfully requests that it be granted leave to supplement its expert

 reports prior to October 22, 2018 in order to incorporate opinions based upon

 discovery received from third-party Qualcomm, Inc.




 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 15
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 16 of 17 PageID #:
                                  10834



 Date: October 1, 2018                        Respectfully submitted,

                                              /s/ William D. Ellerman
                                              William D. Ellerman

                                              Michael W. Shore
                                              Texas State Bar No. 18294915
                                              mshore@shorechan.com
                                              Alfonso Garcia Chan
                                              Texas State Bar No. 24012408
                                              achan@shorechan.com
                                              Christopher L. Evans
                                              Texas State Bar No. 24058901
                                              cevans@shorechan.com
                                              Ari B. Rafilson
                                              Texas State Bar No. 24060456
                                              arafilson@shorechan.com
                                              William D. Ellerman
                                              Texas State Bar No. 24007151
                                              wellerman@shorechan.com
                                              Paul T. Beeler
                                              Texas State Bar No. 24095432
                                              pbeeler@shorechan.com



                                              SHORE CHAN DEPUMPO LLP
                                              901 Main Street, Suite 3300
                                              Dallas, Texas 75202
                                              Tel: (214) 593-9110
                                              Fax: (214) 593-9111

                                              Attorneys for Plaintiff
                                              CyWee Group Ltd.




 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 16
Case 2:17-cv-00140-WCB-RSP Document 234 Filed 10/23/18 Page 17 of 17 PageID #:
                                  10835



                               CERTIFICATE OF SERVICE


       The undersigned certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of this document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3) on October 1, 2018.

                                                /s/ William D. Ellerman
                                                William D. Ellerman



                        CERTIFICATE OF CONFERENCE

       This is to certify that counsel has complied with the meet and confer

 requirement in Local Rule CV-7(h) and the issues are presented to the Court to

 resolve.

                                                /s/ William D. Ellerman
                                                William D. Ellerman



               CERTIFICATE OF AUTHORIZATION TO SEAL

       I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is

 filed under seal pursuant to the Court’s Protective Order entered in this matter.

                                                /s/ William D. Ellerman
                                                William D. Ellerman




 PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT EXPERT REPORTS
 TO INCLUDE THIRD-PARTY DISCOVERY (FILED UNDER SEAL) – Page 17
